NOTE:   This order is nonprecedential.

  mtniteb ~tate~ (!Court of ~peaI~
       for tbe jfeberaI (!Circuit

             APELDYN CORPORATION,
                   Plaintiff-Appellant,

                            v.
       AU OPTRONICS CORPORATION AND
    AU OPTRONICS CORPORATION AMERICA,
                  Defendants-Appellees,

                           AND
  CHI MEl OPTOELECTRONICS CORPORATION
   AND CHI MEl OPTOELECTRONICS USA INC.,
                  Defendants-Appellees,

                           AND

     SAMSUNG ELECTRONICS CO., LTD. AND
    SAMSUNG ELECTRONICS AMERICA, INC.,
                       Defendants.


                        2012-1172


   Appeal from the United States District Court for the
District of Delaware in case no. 08-CV-0568, Judge Sue L.
Robinson.
APELDYN CORP v. AU OPTRONICS                                  2


                       ON MOTION


                        ORDER
    Upon consideration of Chi Mei Optoelectronics Corpo-
ration and Chi Mei Optoelectronics USA's (collectively
"CMO") motion for a one-month extension of time, until
December 5, 2012, to file their response brief,

      IT Is ORDERED THAT:
    The motion is granted. CMO's response brief is due
no later than December 5,2012.

                                   FOR THE COURT


      NOV 28 2012                   /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Scott G. Seidman, Esq.
    Terrence Duane Garnett, Esq.           U.s. COURf~~~EALS FOR
                                              THE FEDEP.~'. r.'tlCUIT
    Donald R. McPhail, Esq.
                                                NOV 28 Z012
s25
                                                  JAN HORBALY
                                                     CLERK